YATES, Presiding Judge,
concurring in the result in part and dissenting in part.
I agree with the.main opinion that the case should be remanded to the probate court because J.N.F. attempted to contest the adoption. However, I believe the probate court should address whether J.N.F. was the “presumed” father before addressing his challenge to the adoption as a “putative” father. Although J.N.F. does not specifically contend that he is the child’s “presumed” father under § 26-10A-7(a)(3), Ala.Code 1975, there is a question of fact as to whether J.N.F., “regardless of paternity,” “received the adop-tee into his home and openly held out the adoptee as his own child.” See also § 26-17 — 5(a)(4) of the Alabama Uniform Parentage Act.4 Consent of the adoptee’s presumed father is necessary. There is evidence in the record indicating that J.N.F., the mother, and the child lived with the paternal grandmother for a short period. *586J.N.F. and the paternal grandmother paid medical bills and day-care expenses for the child. Also, on a medical-information sheet the mother provided to the child’s doctor, the mother acknowledged that J.N.F. was the father. I would remand the case for the probate court to determine whether the evidence would be sufficient to support a finding that J.N.F. was the presumed father under § 26-10A-7(a)(3)(d). If there is sufficient evidence to support such a finding, then the probate court should address whether he impliedly consented to the adoption under § 26-10A-9. If the probate court does not find that J.N.F. is the presumed father, then the court should address the adoption contest in terms of J.N.F’s status as a putative father.
CRAWLEY, J., concurs.

. A man is presumed to be the natural father of the child if "[w]hile the child is under the age of majority, he receives the child into his home or otherwise openly holds out the child as his natural child.”